EXAMINER COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendment filed on 01/27/2022.
Claims 21, 22, 24, 28, 31 and 36 have been amended.
Claims 21-40 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on , with respect to 35 U.S.C.  have been fully considered and are persuasive. Therefore, the 35 U.S.C.  of the pending claims have been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 01/27/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 21, 28 and 36. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards authenticating data upload at a source device to securely upload the data. A configurator module at the source device generate a source ID and a data secret while registering the source device and when receive data from the source device to upload the data, validate the data by comparing source ID and secret with the previously stored source ID and secret. Based on the validation either store data to a historian server or reject that data. The security of uploading the data is enforced at the source device.  Regarding independent claims 21, 28 and 36, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for  “…a data source device comprising a configurator module,…generate, by the configurator module, a data source ID and a data source secret in response to the data source device registration request;…receive, by the configurator module, a request for a data upload from the data source device; compare, by the configurator module, the client data source ID and the client data source secret to the historian data source ID and the historian data source secret, respectively, to check if they are a valid match; store the data on the historian server if the match is valid; and reject the data upload if the match is not valid;…wherein the system is configured to enforce security of communication with the historian at the data source device.”.
The closest Prior Art, US Patent No. 8539567 (Logue et al.), teaches synchronizing data between a client device and a remote server. In response to receiving the registration request, a  registration server generates assigned credentials for the connected client device and stores the assigned credentials in a storage element accessible by various elements of the remote server [C.70:L.1-4] Upon receiving a communication from a client device, synchronization server determines whether or not it received assigned credentials from the client device. The synchronization server, prior to granting access to one or more secure resources, determines whether or not its connection with the client device is secure. If not, synchronization server denies the client device access to one or more resources provided by the synchronization server. The synchronization server determines whether the assigned credentials presented by the client device are valid. If they are valid the synchronization server grants the client device access to secure resources [C.70:L.47 to C.71:L.5].
Other Prior Art, US 2015/0281233 (Asenjo) teaches  a cloud platform employs a service (e.g., a security service, an authorization service, a web service, etc.) that can validate a cloud agent when the cloud agent first connect to the cloud platform. The cloud platform can have an identifier for the cloud agent that uniquely identifies the cloud agent. After being authorized by the cloud platform, the cloud agent can transfer data to storage associated with the cloud platform [¶ 0040]
However, both of the aforementioned prior arts, teach enforcing security at the server level, not at the source device level, in contrast, the claimed limitations required the security of data upload from source device (for example, generation ID and secret, validating the ID and secret, authorizing data upload from the source device by comparing the ID and secret) is enforce at the source device.
Therefore, the prior arts of record fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448